DETAILED ACTION

Election
Applicant’s election to prosecute claims 1-10, 14-18 without traverse is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: BAD BLOCK MANAGEMENT AND GARBAGE COLLECTION IN STORAGE DEVICE. 
 
Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US PGPUB # 20140359382) in view of Lassa (US PGPUB # 20120173792). It is noted that Lassa incorporates Selinger et al by reference in 0022 (US PGPUB # 20110161784) and Selinger incorporates Stern et al by reference in 0165 (US PGPUB # 20100161882) such that Lassa/Selinger/Stern is understood to correspond to a single reference, hereinafter collectively referred to as “Lassa”. 	With respect to independent claims 1, 14 Choi discloses: A memory controller for controlling a memory controller 2100 for controlling any number of memory devices including memory blocks - Choi fig 2], the memory controller comprising: 
              a host interface configured to receive bad block information on one or more bad blocks of a second memory device from a host device [host interface 2120 creates an interface between the memory controller 2100 and a connected host … a command and related information constituting a replacement block request issued by the host, upon the determination of a bad block, may initially be stored in the RAM 2130 as communicated via the host interface 2120 – Choi 0035, 0037]; and 
              a bad block processor [bad block management unit 2150 – Choi fig 2-4 in view of fig 7] configured to store data of one or more source bad blocks of the first memory device in one or more available memory blocks of the first memory device by controlling the first memory device [the bad block management unit 2150 includes a replacement block requester 2151 configured to request a replacement block that may be substituted for the bad block, and a replacement block provider 2150. These two (2) related control blocks may be provided by the hardware/software resources of the memory controller 2100. However, in certain embodiments some portion of the bad block management unit 2150 may be provide by a portion of the control logic that controls the operation of the nonvolatile memory device 2200 – Choi 0041], the source bad blocks of the first memory device corresponding to the bad block information, the available memory blocks being different from the source bad blocks [source bad blocks correspond to bad block information & available memory blocks are different from the source bad blocks – Choi fig 7; substituting a replacement block--possibly recycled from a pool of free bocks--for a bad block, the memory space provided by the nonvolatile memory device 1110 need not be defined in such a manner that one or more "reserve block(s)" are separately designated – Choi 0030].   
	Choi does not explicitly disclose “source blocks” in the context of a data transfer operation performed from a source to a destination, even though this limitation appears to be implicitly taught by Choi as blocks within independent planes may be indicated as bad to facilitate copy/merge operations which occur to a destination plane (Choi fig 6).
Nevertheless, in the same field of endeavor Lassa teaches a memory controller for performing background and foreground operations (Lassa abstract) including bad block management operations (Lassa 0034, 0040) and garbage collection operations (Selinger 0159, 0165 & Stern 0025) wherein source blocks and destination blocks are disclosed in the context of data transfer operations (Lassa 0044, 0088-0090, 0102 & Selinger 0159, 0165 & Stern 0025).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize “source blocks” in the context of a data transfer operation, performed from a source to a destination in the invention of Choi as taught by Lassa/Selinger/Stern because it would be advantageous for performing parallel operations in flash memory between foreground and background commands, 0001-0002).
With respect to dependent claim 2 Choi/Lassa discloses wherein: the plurality of memory blocks comprise writing-completed memory blocks and free blocks, each of the writing-completed memory blocks storing data [user data blocks are writing completed blocks and free blocks – Choi fig 4; processor performs the foreground command to completion without interruption. The processor is also operative to perform a background commands or operations stored in the controller's memory, wherein the processor performs the background command until completed or preempted by a foreground command – Lassa abstract]; the memory controller further comprises a buffer memory device configured to store valid data information indicating whether the data stored in each of the writing-completed memory blocks is valid data [valid page/block - Choi 0049]; and the bad block processor, by controlling the first memory device, stores valid data of the source bad blocks in one or more of the free blocks based on the valid data information [Choi 0049].
With respect to dependent claim 3 Choi/Lassa discloses wherein the bad block processor sets the source bad blocks as bad blocks of the first memory device and stores information about the source bad blocks in the bad block information, the bad block information being stored in the buffer memory device [RAM 2130 may be configured from a volatile memory and may serve as a buffer storing a command, address, and/or data information received via the host interface 2120. Thus, a command and related information constituting a replacement block request issued by the host, upon the determination of a bad block, may initially be stored in the RAM 2130 as communicated via the host interface 2120. Additionally, the RAM 2130 may be used to temporarily store "read data" provided by the nonvolatile memory device 2200 in response to a read command, and/or "write data" to be written to the nonvolatile memory device 2200 - Choi 0037].
With respect to dependent claim 4 Choi/Lassa discloses wherein the source bad blocks are memory blocks of the first memory device corresponding to identification information for identifying the bad blocks of the second memory device [In response to a determination of at least one bad block in the nonvolatile memory device 2200, the replacement block requester 2151 increments a replacement block request count. The provision policy check unit 2153 then determines whether it is possible to provide a replacement block based on the type of bad block and the current number of free blocks. In relation to the example illustrated in FIG. 4, it is initially assumed that the current number of free blocks (i.e., 4) is greater than or equal to a minimum threshold. Accordingly, regardless of the bad block type, the provision policy check unit 2153 selects a replacement block (i.e., free block 450) using the block selector 2155 and provides the replacement block as a substitute for the first determined bad block (e.g., user-defined data block 400 in case I, or SLC backup block 410 in case II, or metadata block 420 in case III) in the manner described above (e.g., mapping the address(es) of the bad block onto corresponding address(es) of the replacement block). - Choi 0056 in view of fig 6 teaching a multi-plane flash configuration].
With respect to dependent claim 5 Choi/Lassa discloses wherein: the host interface is further configured to receive a source device preparation request from the host device; and the memory controller further comprises a full-garbage collection operation controller configured to store valid data of the writing-completed memory blocks included in the first memory device in one or more of the free blocks in response to the source device preparation request [garbage collection request/operation – Stern 0025] [Thus, a command and related information constituting a replacement block request issued by the host, upon the determination of a bad block, may initially be stored in the RAM 2130 as communicated via the host interface 2120 - Choi 0037 in view of garbage collection operations performed to generate free blocks - Choi 0044, 0049, 0063].
With respect to dependent claim 6 Choi/Lassa discloses a buffer memory controller configured to assign the buffer memory device as an exclusive device for performing the full-garbage collection operation [processor performs the foreground command to completion without interruption (performing a command to completion without interruption is understood to correspond to exclusive access to memory resources involved in performing respective commands on said memory device) – Lassa 0004 in view of polling for the completion of portions of the CopyBlock command – Lassa 0044 in view of Stern 0025 teaching a host device can issue a copy/move command in conjunction with a garbage collection operation or a wear leveling operation. In this way, the memory device can decide to wait to execute the command until it performs internal garbage collection or wear leveling tasks].
With respect to dependent claim 7 Choi/Lassa discloses wherein the buffer memory device is a volatile memory device [buffer may be RAM - Choi fig 2].
With respect to dependent claim 8 Choi/Lassa  discloses wherein the full-garbage collection operation controller is configured to provide a source device preparation completion response to the host device through the host interface when the full-garbage collection operation is completed [poll for the completion of portions of the CopyBlock command – Lassa 0044 in view of Stern 0025 teaching a host device can issue a copy/move command in conjunction with a garbage collection operation or a wear leveling operation. In this way, the memory device can decide to wait to execute the command until it performs internal garbage collection or wear leveling tasks].
With respect to dependent claim 9 Choi/Lassa a background operation controller configured to deactivate a background operation on the first memory device regardless of a request provided from the background operations may be effectively deactivated by foreground commands - Lassa abstract].
With respect to dependent claim 10 Choi/Lassa discloses wherein the background operation comprises one or more of a map update operation, a read reclaim operation, a wear-leveling operation, and a garbage collection operation [wear leveling background operation - Lassa 0034].
With respect to dependent claim 15 Choi/Lassa discloses wherein valid data of the source bad blocks is stored in the available memory blocks [Choi fig 4-6].
With respect to dependent claim 16 Choi/Lassa discloses setting the source bad blocks as bad blocks of the first memory device [Choi fig 4-6].
With respect to dependent claim 17 Choi/Lassa discloses wherein the plurality of memory blocks comprise writing-completed memory blocks and free blocks, each of the writing- completed memory blocks storing data [user data blocks are writing completed blocks and free blocks – Choi fig 4; processor performs the foreground command to completion without interruption. The processor is also operative to perform a background commands or operations stored in the controller's memory, wherein the processor performs the background command until completed or preempted by a foreground command – Lassa abstract], the method further comprising: receiving a source device preparation request from the host device [garbage collection request/operation – Stern 0025] [Thus, a command and related information constituting a replacement block request issued by the host, upon the determination of a bad block, may initially be stored in the RAM 2130 as communicated via the host interface 2120 - Choi 0037 in view of garbage collection operations performed to generate free blocks - Choi 0044, 0049, 0063]; and storing valid data in the writing-completed memory blocks of the first memory device in the free blocks in response to the source device preparation request [Choi fig 4-6]. 
With respect to dependent claim 18 Choi/Lassa discloses after the valid data stored in the first memory device has been stored in the free blocks, providing a source device preparation completion response to the host device [poll for the completion of portions of the CopyBlock command – Lassa 0044 in view of Stern 0025 teaching a host device can issue a copy/move command in conjunction with a garbage collection operation or a wear leveling operation. In this way, the memory device can decide to wait to execute the command until it performs internal garbage collection or wear leveling tasks].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Craft (US PGPUB # 20130138867) teaches: Accesses to logical pages of memory are monitored. Each logical page corresponds to a logical memory address and the accesses defining an access pattern. The logical memory addresses are logged in ordered pairs of consecutive logical pages in the access pattern. Upon receipt of a request to write data to a given logical page, a given ordered pair of consecutive logical pages containing the logical memory address of the given logical page as a first logical memory address in the ordered pair of logical memory addresses associated with that consecutive pair is obtained. A first physical memory address mapping to the first logical memory address is identified, and a second logical memory address from that identified consecutive pair. A second physical memory address mapping to the second logical memory address is identified, and the data and the second physical memory address are written to the first physical memory address. 
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marwan Ayash/              
Examiner, Art Unit 2133      

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133